Abatement Order filed March 5, 2020




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00263-CR
                             NO. 14-19-00264-CR
                             NO. 14-19-00265-CR
                                 ____________

                       RODERICK PALMS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 174th District Court
                          Harris County, Texas
           Trial Court Cause Nos. 1557128, 1557129, and 1557130

                                   ORDER

      Appellant’s appointed counsel, Douglas M. Durham, filed briefs concluding
these appeals are frivolous. See Anders v. California, 386 U.S. 738 (1967). To
comply with the requirements set forth in Anders, a motion to withdraw as counsel
for appellant must be filed in each appeal. In re Schulman, 252 S.W.3d 403, 409
(Tex. Crim. App. 2008). On February 13, 2020, we ordered Durham to file a motion
to withdraw in each appeal by February 23, 2020. We cautioned that if Durham
failed to comply, his briefs might be stricken and the appeals abated for appointment
of new counsel. No motions to withdraw have been filed.

      Accordingly, we direct the judge of the 174th District Court to conduct a
hearing immediately at which appellant, Durham, and counsel for the State shall
participate to determine the reason for Durham’s failure to file motions to withdraw.
Appellant may participate by videoconference. The judge shall either (1) establish a
date certain by which Durham will file motions to withdraw in this court, or (2) allow
Durham to withdraw and appoint new counsel for appellant. If new counsel is
appointed, the Anders brief Durham filed will be stricken, and new counsel will be
required to file a new brief for appellant in each appeal.

      The judge shall make findings of fact and conclusions of law, and a reporter’s
record of the hearing shall be made. The judge shall order the trial clerk to forward
to this court a supplemental clerk’s record containing the findings and conclusions.
The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court by April 6, 2020. If Durham files motions to withdraw in this court
before the date set for the hearing, the appeals will be reinstated, and the trial
court need not hold a hearing.

      The appeals are abated, treated as closed cases, and removed from this court’s
active docket. The appeals will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court also
will consider appropriate motions to reinstate the appeals filed by either party, or the
court may reinstate the appeals on its own motion.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.


                                           2